 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHESYRACUSE STAMPING COMPANYandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA,C. I. O.Case No. 3-CA-150. January14,1953Decision and OrderOn August 7, 1952, Trial Examiner Frederic B. Parkes 2nd issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, The Syracuse StampingCompany, Syracuse, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, C. 1. 0., or any other labor organization of its employees, bydiscriminating in regard to the hire and tenure of their employment orany term or condition of employment.(b)Refusing to rehire employees because they filed with the Boardcharges that the Respondent had engaged in unfair labor practices;interrogating employees as to their union affiliation, sympathies, de-sires, and activities; threatening employees with reprisals by way ofdischarge or cessation of employee privileges previously enjoyed;engaging in surveillance of union activities of employees; or in anyother manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organi-zations, to join or assist International Union, United Automobile,a Pursuant to the provisions of Section 3 (b), of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembersHouston and Murdock].102 NLRB No. 31. THE SYRACUSE STAMPING COMPANY231Aircraft and Agricultural Implement Workers of America, C. I. 0.,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as guaranteed in Section7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Joan Grosso and Grace Chilson immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole, in the manner set forth in the section of theIntermediate Report entitled "The Remedy," for any loss of pay theymay have suffered by reason of the Respondent's unlawful actionagainst them.(b)Post at its plant in Syracuse, New York, copies of the noticeattached to the Intermediate Report herein and marked "Appen-dix A." 2 Copies of such notice, to be furnished by the Regional Direc-tor for the Third Region (Buffalo, New York), shall, after being dulysigned by the Respondent's duly authorized representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for a period of at least sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Decision and Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated in regardto the hire and tenure of employment of Edward Litke and JoanGrosso within the meaning of Section 8 (a) (3) of the Act.? This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" in the caption thereof the words "A Decision and Order." If this Orderis enforced by a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, 0 I. 0., herein called the 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion,the General Counsel of the National Labor Relations Board' by theRegional Director of the Third Region (Buffalo, New York), issued a complaintdated March 5, 1952, against The Syracuse Stamping Company, herein calledthe Respondent, alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act. Copies of the charges, complaint, andnotice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint, as amended,' allegedin substance that the Respondent (1) on June 7, July 12, and October 5, 1951,discriminatorily discharged Joan Grosso, Grace Chilson, and Edward Litke,respectively,and thereafter failed to reinstate them for the reason thatthey joined or assisted the Union or engaged in other concerted activities for thepurpose of collective bargaining; and (2) since about April 1, 1951, interrogatedits employees concerning their union affiliations and activities ; threatened andwarned its employees to refrain from assisting, becoming members of, or remain-ing members of the Union ; threatened its employees with discharge or otherreprisals if they joined or assisted the Union ; and kept under observation andsurveillance the meeting places, meetings, and activities of the Union or theconcerted activities of its employees for the purpose of self-organization orimprovement of working conditions.The complaint further alleged that by theforegoing conduct, the Respondent engaged in violations of Section 8 (a) (1)and (3) of the Act.Thereafter, the Respondent duly filed an answer, admitting certain allegationsof the complaint but denying that it had engaged in any unfair labor practices.Pursuant to notice, a hearing was held on May 19, 20, and 21, 1952, at Syracuse,New York, before Frederic B. Parkes 2nd, the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel and theRespondent were represented by counsel and the Union by an official repre-sentative.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the outset of the hearing, the Respondent moved for the dismissal of thecomplaint's allegations in respect to the discharge of Grosso ; the Respondent'smotion was based upon the variance between the charges and the allegations ofthe complaint, viewed in the light of the 6-month period of limitations of Section10 (b).The original charge, filed by the Union on July 27,1951, alleged violationson the part of the Respondent of Section 8 (a) (3) but did not mention thedischarge of Grosso.An amended charge filed by the Union on January 17,1952, alleged that Grosso was discriminatorily discharged on or about May 29,1951.The Respondent argues that since the Union's charge failed to specifyallegations of unfair labor practices on the part of the Respondent with respectto Grosso within 6 months from the date of her alleged discharge, Section 10 (b)precludes the issuance of a complaint by the Board based upon these events.The motion was denied'Upon the conclusion of the hearing, the undersigned granted a motion by theGeneral Counsel to conform the pleadings to the proof as to dates, spelling, andI The General Counsel and his representative at the hearing are referred to as the Gen-eral Counsel.The National Labor Relations Board is herein called the Board.3 At the outset of the hearing the complaint was amended as to the date of the allegeddiscriminatory discharge of Joan Grosso.i The undersigned ruled that the filing and service of the original charge tolled therunning of the statute of limitation despite the failure of such charge to aver Grosso'sdischarge as matter material to the proceeding. SeeCathey Lumber Company,87 NLRB157;Westinghouse Electric Supply Company,96 NLRB 407;I.B. S. Manufacturing Com-pany,96 NLRB 1263;Beaver MachinetToot Co., Inc., 97 NLRB 33. THE SYRACUSE STAMPING COMPANY233minor variances.Ruling was reserved upon the renewal of the Respondent'smotion to dismiss the complaint in respect to Grosso.The motion is disposedof in accordance with the findings of fact and conclusions of law reached below,as well as the conclusions set forth in the margin above.At the close of thehearing, the undersigned advised the parties that they might argue before andfile briefs or proposed findings of fact and conclusions of law, or both, with theTrial Examiner.The parties waived oral argument.Thereafter, the Respondentand the General Counsel each filed a brief with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Syracuse Stamping Company, a New York corporation with its principaloffice and place of business at Syracuse, New York, is engaged in the manufacture,sale, and distribution of metal stampings and related products.During the yearending December 31, 1951, the Respondent purchased raw materials, supplies,and equipment valued in excess of $500,000, of which approximately 50 percentwas purchased outside the State of New York and shipped to the Respondent'splant at Syracuse, New York.During the same period, the Respondent manu-factured, sold, and distributed metal stampings and related finished productsvalued in excess of $500,000, of which approximately 60 percent was sold andshipped to customers located outside the State of New York. It is found thatthe Respondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America,is a labor organization affiliatedwiththe Congress of Indus-trial Organizations,admitting employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The settingThe Union commenced its organizational campaign among the Respondent'semployees in May 1951, and on June 8, 1951, filed a petition with the Board inCase No. 3-RC-749, seeking certification as the collective-bargaining represent-ative for the Respondent's production and maintenance employees.On July 19,1951, a hearing was conducted on the petition and on September 5, 1951, theBoard issued its Decision and Direction of Election in the representation pro-ceeding, directing that an election be held among the Respondent's employees todetermine whether they desired the Union as their statutory representative.OnOctober 3, 1951, an election was conducted by the Regional Director and of theapproximately 106 eligible voters, 21 cast votes for the Union and 73 cast votesagainst the Union.The Regional Director accordingly certified that a majorityof the valid votes had not been cast for the Union.B. Organization of Union; interference, restraint, and coercion1.Sequenceof eventsThe first indication of employee interest inself-organization shown by therecord occurred on May 7, 1951, when employees Grace Chilson, Joan Grosso,Catherine Deraway, and Jane Webb conferred about the matter with Francis R.O'Mealia,area director for the Union,during theirlunch hourand later in the 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDafternoon after they ceased work.As a result of these discussions, the Unionlaunched an organizational campaign by the distribution of leaflets on May 14,1951, and thereafter.The Union helditsfirstformal meeting of the Respondent's employees onMay 25, 1951, at a hotel in downtown Syracuse. About an hour before themeeting, employees Grosso and Deraway met employee Chilson at White'sTavern,whichwas locatedneartheRespondent's plant and which waspatronized by many employees of the Respondent, so that Chilson's husbandmight convey them to the Union's meeting in his car. Fred Kuckhoff, secondvice president of the Respondent, was also in the tavern that evening and chattedwith the employees. In response to his question, they informed him that theywere planning to attend the meeting of the Union and at Kuckhoff's request, agreedto give him a lift to downtown Syracuse.En route to the union meeting, Vice-President Kuckhoff told the employees that he had "spotters" around the hotelto ascertain the identity of employees attending the union meeting but thatChilson, Grosso, and Deraway did not "have to worry because he knew [they]were going."Upon their arrival at the hotel, he asked the employees to meethim after the meeting at a bar near the hotel.However, the employees did notdo so at the close of the meeting but returned to White's Tavern.Kuckhofflater in the evening joined them there and asked them why they had not met himat the downtown bar as arranged.The next meeting of the Union was held on June 1, 1951,and, as atthe earliermeeting, Ohilson and her husband met employees Grosso and Deraway andalso Jane Webb and Loretta Galli at White's Tavern prior to the meeting totake them downtown. Again, Vice-President Kuckoff was in the tavern and,in conversation with the employees, inquired whether they were going to attendthe union meeting and whether he might have a lift to town. Once more theemployeesagreedthat he might accompany them downtown and en routeKuckhoff requested that the employees inform him later as to the number andidentity of the Respondent's employees attending the meeting.The employeesagreed to tell him the number in attendance but declined to reveal their identity.After the conclusion of the union meeting, employees Grosso, Chilson, Webb,Deraway, and Galli met Vice-President Kuckhoff, at the latter's invitation, at abar near the hotel where the union meeting had been held.Kuckhoff inquiredas to "how the meeting went" and the number and identity of the Respondent'semployees in attendance.He further asked whether employees were obligedto sign unionapplication-for-membership cards in order to attend the meeting.During the conversation, Kuckhoff stated, according to Chilson's credible testi-mony which was corroborated by that of Grosso and Webb, that "if he couldfind out who was joining the Union, who had filed application cards, he wasgoing to makeit awfully hard and miserable for us, and any reason he couldfind hewould haveus fired."After a short while, Kuckhoff called a taxi and took the employees to White'sTavern. In addition to making furtherinquiries as tothe occurrences at theunion meeting and in regard to the plans of the Union Kuckhoff said, as revealedby Chilson's credited testimony, "If you want a Union shop, why don't you goto a Union shop to work?" `4 The above findings as to statements made by Fred Kuckhoff on May 25 and June 1.1951, are based upon the testimony of Chilson, Webb, and Grosso, who corroborated eachother in varying degrees as to their group conversations with Kuckhoff.Kuckhoff admittedthat he conversed with the employees an May 25 and June 1, 1951, at White's Tavern, thatthey gave him a lift to town on each evening, that he met them at a bar near the unionmeeting place after the meeting on June 1, 19451, and that he took them back to White'sTavernHe denied that he told them that he had "spotters" In the hotel where the unionmeeting was held, that he threatened any of the employees with more rigorous working THE SYRACUSESTAMPING COMPANY235About June 15, 1951, Harold McNair,who was a setup man and inspector super,vising the assembly department,5 asked employee Grace Chilson why she "wantedconditions or withdischarge as a consequence of their unionactivity, that be had any,knowledge of their destination untiltheyinformed him orwhether they wereunion mem-bers, thathe questionedthemas to their union membership,and that he discussed theUnion with them.These denials were for the most partof a generalnature and he failedto deny specifically many of the remarks attributed to him by the employee witnesses.According to Kuckhoff, at the timein question,he frequently dined at White's Tavernand stopped therein the eveningto wait fora bus to hishome ; his testimonyis creditedin thisregard.However,the undersigned does not credit Kuckhoff's denialsof the state-ments attributed to him by the employeewitnesses,as set forth in the text, for the reasonthat (1) Kuckhoff failed to deny specifically many of theremarks testifiedto by such em,ployees, (2) the testimony of Webb, who was a dispassionate witness without interest in theoutcome of the proceeding and who appeared to bea more reliablewitness than Kuckhoff,corroborated the testimony of Grosso and Chilson, (3) althougha portion of Chilson'stestimony, set forthinfra,as to otherevents hasnot been accepted, she impressed theundersigned, in the main,as a sincerewitness, and (4) much of the testimony of Webb,Chilson, and Grosso was mutually corroborative.For the reasons hereinafter discussedin rejecting other portions of Grosso's testimony,reliance uponGrosso's testimony hasbeen limited to those portions which corroborated,or were supportedby, the testimonyof Chilson and WebbsMcNair entered the Respondent's employ on May 21, 1951, as setup man and inspectorin the spool assembly department, where Chilson and Grosso worked.Carl Kuekhoff, firstvice president of the Respondent, estimated that there were between 20 and 25 employeesin that department but Superintendent Gaston St Pierre placed the number of suchemployees at 35, whereas Chilson testified that there were about 50 employees in thedepartment.In any event, the Respondent contends that McNair was not a supervisorfor whose statements it was responsible and that the only supervisor for the departmentwas Superintendent St. Pierre, who was in charge of all factory operations, having some8 or 9 departments under hisdirection,accordingto the Respondent's organizational chart.In all, theRespondent had approximately 125 productionand maintenance employees atthe time in question.SuperintendentSt. Pierre testifiedthat he "hit" the spoolassemblydepartment "four or five times, a (lay, not too big a place," and that he would "go overand tell [McNair] where to putthe girls, onwhat jobs to put on production maintenanceand jobfinishup, and tellhim toput a certain job here and there."McNairinstructedthe operatorsin their work and spent between 25 and 35 percent of histimesetting upand adjustingmachines.Theremainderof his work was devotedto inspectingthe outputof the department.So far asthe recordshows,he had no authority to hire ordischargeemployees or effectively to recommend such action.He reported inferior production ofemployees to the chief inspector,who was superiortoMcNair and another inspector.Employeesasked McNairfor permission to be absent from work andhe conveyed suchrequeststo St. Pierre.According to Chilson's undenied and credibletestimony,McNair"came to us one day, around the girls, toldus if therewas anything that had to be toldtoMr. St. Pierre, we'd have to talk to [McNair] and tellhim andhe would report it toMr. St Pierre, that we weren't to go to Mr. St Pierre any more."When he was initiallyemployed,McNair waspaid $1.75 andlater $1.80 an hour.The highestbase rate forhis subordinates was between$1 and $1.05 anhour.The record reveals thatMcNair'swage rate was considerablyabove the highestrecompensepaid employeeson a wageincentiveplan.The Respondent's argument that McNair was not a supervisor is, inessence,based upon the short length of time McNair was in its employ ; thus, Vice-PresidentCarl Kuckhoff testifiedthatin respect to the spool assemblydepartment, "we eventuallywould have a foreman after a man was trained properly.We wouldn't naturally take aman thefirst day be came there and make him a foremanover a department which heknewnothingabout.Takehim at least six monthsto become sufficientlyfamiliar withour methodof doing business,and also ofthese variousspools.We make about 150different kinds oftypewriters, addingmachines andother ribbonspools and takes yearsand years to know whatall theanswers are in regard to production of these spools.Wehave to take sometime-theman previous to Mr.McNair was not a foreman becausehe wasn'tthere long enough either.EventuallyMr. McNair, when he becamefamiliarwith all the workings of the differentspools,he would have been made aforeman, butuntil sucha time when he had tobe shown how to assemble all parts,either by Mr.St.Pierre from the manufacturing standpoint,and from an inspection standpoint byMr. Bubnack,in regardtowhat to watchout for on different spools, we couldn't givehim the responsibility of running that department."Uponthe entirerecord,the under-signed findsthat McNairwas a supervisor within the meaning ofthe Act andthat hisstatementsare attributable to theRespondent. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDa Union in the shop." In another conversation with Chilson, around June 21,1951,McNair said that "if the Union did get into the shop that the supervisorsand the plant members would take away a lot of" the privileges then enjoyedby employees and that the employees "would have to have an examination andanyone found in anyway physically defective, they would be unable to workin the shop."In the summer of 1951, Foreman John Lecotta told employee Walter Flansburg,according to the latter's credible and undenied testimony, that a union wouldnever succeed in organizing the Respondent's plant and if one did,"itwouldcost [the Respondent] the last dime they had."Flansburg also testified that in the summer of 1951, Superintendent St. Pierreasked whether Flansburg was in favor of the Union and said, "Well, others hadbeen dismissed from this place and others can be dismissed from this place."St.Pierre denied generally that he threatened employees with discharge orother penalties if they joined or assisted the Union but failed to deny specificallythe conversation with Flansburg and the remarks attributed to him by Flansburg.As between these witnesses, Flansburg appeared to be the more reliable ; further-more, he was without bias and had no interest in the outcome of these proceed-ings.'Flansburg's testimony is accordingly credited.2.ConclusionsThe undersigned finds that by the following statementsand inquiries of FredKuckhoff on May 25 and June 1, 1951, the Respondent engaged in violations ofSection 8 (a) (1) of the Act: (1) Inquiries as to (a) whether the employeeswere going to attend a union meeting, (b) the number of employees present,mattersdiscussed,and occurrences at the union meetings, (c) whether employeeswere obliged to sign union application-for-membership cards in order to attendthe meeting, and (d) plans of the Union ; (2) the statement that he had "spotters"around the meeting place of the Union to ascertain the employeesin attendance;(3) requests to employees prior to the unionmeetingthat they subsequentlyinform him as to the occurrences and those in attendance at the meeting ; (4)his explicit threat that if he could ascertain "who had filed application cards, hewas goingtomake it awfully hard and miserable for us, and any reason hecould find he would have us fired" ; and (5) the threat of reprisal implicit in hisstatement, "If you want a Union shop, why don't you go to a Union shop to work?"The General Counsel contends and the Respondent denies that Kuckhoff's rid-ing downtown with the employees on May 25 and June 1, 1951, with knowledgethat they were en route toa union meeting,constitutes unlawful surveillanceof union activities.The undersigned finds merit in the position advanced by theGeneral Counsel.Kuckhoff testified that he requested the lifts to town as hewas on his way to visit his wife at a hospital.Had Kuckhoff merely accompaniedthe employees to the meeting place of the Union, even withknowledgeof theirdestination,the undersignedwould not be inclined under the circumstancesof thecase to findthat Kuckhoff thereby engaged in surveillance of concertedactivities of the employees.However, as found above, en route to town, Kuckhofftold the employees on May 25, 1951, that he had spotters on the hotel to observethe employeesattending the meetingand on thesecond trip on June 1, 1951, herequested the employeesto informhim later as to the number and identity ofthe Respondent's employeesattending the meeting. In view of these factors, itis clear and the undersignedfinds that by Kuckhoffs journeyingwithemployeesC The undersigned's observation of Flansburg's demeanor on the witness stand leads toa conclusion completely antipodal to that suggested in the Respondent's brief at lines10 and 11 on page 16. THE SYRACUSESTAMPINGCOMPANY237to the meeting place of the Union on May 25 and June 1, 1951, coupled with hisforegoing statements and requests,the. Respondent engaged in surveillance ofconcerted and union activities of its employees in violation of Section 8 (a) (1)of the Act.It is further found that by the foregoing statements, inquiries, and conductof Fred Kuckhoff, by Superintendent St. Pierre's inquiry of Flansburg as towhether the latter was in favor of the Union and St. Pierre's statement that"Well, others had been dismissed from this place and others can be dismissedfrom this place," by setup man McNair's Inquiry of Chilson as to the reason shesupported the Union and his threat of cessation of employee privileges and ofdischarge in the event of the success of the Union's organizational campaign,and by Foreman Lecotta's statement to Flansburg that a union would neverorganize the plant and that if one should succeed, it would cost the Respondentthe last dime they possessed, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7of the Act.7C.Termination of employment of JoanGrosso;Respondent's unlawful refusalto rehire Grosso1.Alleged discriminatory discharge of GrossoJoan Grosso commenced her employment with the Respondent on January31, 1951, having been interviewed and hired by Vice-President Fred Kuckhoff,who at that time and until April 1951, interviewed applicants for employment.She worked through February 8, 1951, when she became ill and entered ahospital for an operation.The Respondent's records show that about this timea "separation card" for Grosso was made out. The card noted that the last dayshe worked was February 8, 1951, indicated by a check mark that she hadquit voluntarily, under the heading of "Reason for Separation" stated "Sicknessoperation," and also bore the notation, "Will be out for sometime?"Her name'The General Counsel also argues that the Respondent violated the Act by a changein the system of paying employees their weekly wage and by granting employees certainpaid holidays after the inception of the Union's organizational campaign.Although thematter is not completely free from doubt, the undersigned cannot concur in the GeneralCounsel's contentions.At a date not clearly established by the record but shown by thepreponderance of credible evidence to be a month or so after the Union commenced toorganize the Respondent's employees, the Respondent changed the time for paying theemployees their weekly wages.Prior to the change, employees were paid each Friday afterthe end of the work day at 5 p. in. However, Carl Kuckhoff, vice president of the Respond-ent, testified and it is found that the change was brought about by the complaint of thetwo paymasters,officials of the Respondent,that the system for distributing pay envelopeswas consuming too much time and by their suggestion that the employees be given theirpay envelopes at their work stations around 4 :30 p. in. each Friday. Although the changein time of payment of wages obviated the necessity for employees to wait after work onFridays to obtain their pay,the undersigned is not convinced that the Respondent madethe changes in order to discourage the employees from becoming members of or supportingthe Union.Kuckhoff's explanation seems reasonable and is credited.Beginning onMemorial Day 1951,the Respondent commenced a policy of giving employees certain paidholidays.Kuckhoff testified that in the past there had been no uniform policy as to paidholidays ; on some occasions,employees were given pay for holidays not worked and onothers they were not.According to Kuckhoff,the Respondent determined to establish auniform policy as to paid holidays and with the approval of the Wage Stabilization Boardinaugurated the policy on May 30, 1981.Although the Respondent's admitted knowledgeof the Union's campaign by May 16, 1951, coupled with the Respondent's other unfairlabor practices,gives one reason to doubt its motivation in starting the policy of holidaypay, the undersigned credits Kuckhoff's testimony in regard to this issue and finds that bygranting employees holiday pay on and after May 30, 1951,the Respondent did not violatethe Act. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDremained on the payroll through February 16, 1951.As indicated by theseparation card and payroll records, Grosso returned to work on March 12, 1951.As mentioned previously, Grosso was 1 of the 4 employees who first evidencedan interest in self-organization and discussed the matter with a representativeof the Union on May 7, 1951. She signed an application for membership inthe Union on May 14. Her union advocacy and activities became known to theRespondent through Fred Kuckhoff's surveillance of the union activities ofGrosso and other employees on May 25 and June 1, as heretofore related.The Respondent's payroll records for Grosso showed that the last day sheworked was May 18, 1951, and there is no indication therein or in the absenteerecords that she was absent from work that week.However, Grosso testifiedthat she continued to work until May 21, 1951, that about 8 a. in., an hourafter she commenced work that day, she became ill and obtained permissionfrom Setup Man Temple to go home, and that she did not return to work thatweek.En route home, according to Grosso, she encountered Vice-PresidentFred Kuckhoff who inquired why she wasn't at work ; she told him that she wasill and was going home and he replied, "That is too bad, take it easy."On the other hand, Superintendent St. Pierre, Assistant Production ManagerIrving Lewis, and Personnel Manager Lee Rounds denied that they had anyknowledge of the reason for Grosso's absence from work the week of May 21until some days later. The record reveals that McNair became the setup manfor the department where Grosso was employed on May 21, 1951, succeedingTemple in that position.Accordingly, Grosso was in error when she testifiedthat on May 21, 1951, she obtained permission from Setup Man Temple to leavethe plant because of illness. In view of the latter circumstance, and the under-signed's impression of the witnesses, as well as the fact that the payroll recordsfor Grosso do not show any credit for the hour she purportedly worked on May21, 1951, the undersigned finds that Grosso last worked for the Respondent onMay 18, 1951, putting in a full day according to the records, and accepts thetestimony of St. Pierre, Lewis, and Rounds as to their lack of knowledge forGrosso's failure to report to work during the week of May 21; Grosso's testi-mony is rejected to the extent that it was inconsistent with the credited testi-mony or the documentary records of the Respondent.°Irving Lewis, who was assistant production manager and purchasing agentfor the Respondent and who distributed the pay envelopes to male employeeseach week, testified that on Friday, May 25, 1951, he noticed Grosso enter theRespondent's offices and inasmuch as he had noted her absence from work thatweek, "when we were very busy in the plant and needed every worker that wasavailable," he "was interested in knowing when she was coming back to work,and . . , asked her when she would return to work." Grosso replied, accordingto Lewis, that "she didn't think she would be able to return because she had to9 Vice-President Fred Kuckhoff was not questioned in regard to this portion of Grosso'stestimony9In making this resolution of the conflicts in testimony,the undersigned has consideredthe fact that Fred Kuckhoff was not questioned with respect to the conversation Grossoasserted they had on May 21. Any support which this circumstance may afford Grosso'stestimony is more than offset by the discrepancies between her testimony and documentaryevidence, established incidents, and credible testimony of other witnesses set forth in thetext ; and accordingly, that portion of her testimony relating to the alleged conversationwith Fred Kuckhoff is also rejected.The undersigned has also noted that on cross-exami-nation, Grosso was somewhat uncertain as to the date on which she left the plant becauseof illnessbut believed "it was the first part of the week. . . . It may have been the follow-ing Monday"after May 18. Absentee records of the Respondent showthatGrosso was notat work because of illness for a day and a half on April 2 and 3, 1961, which fell onMonday and Tuesday, respectively, and at which time, Temple was the setup man inGrosso's department.Possibly this incident was the real basis for Grosso's testimonyand she was in error as to the date. THE SYRACUSE STAMPING COMPANY239stay home and take care of her children; she had no one to take care of themat that time."Lewis then sent for Superintendent St. Pierre.St. Pierre, who distributed the pay envelopes to female employees each Friday,testified that he had the following conversation with Grosso on May 25, 1951:Iwas called into the office. I got in there. I saw Mrs. Grosso in there,so she had come after her pay [which was held back by the Respondentfrom, and was due Grosso for, her previous week's wages], and she said,"I want to tell you, Mr. St. Pierre, I won't be able to work. I don't believeI will be able to work any more because I haven't got anybody to take careof my children."So I paid her. That is all that was said.After this conversation, St. Pierre, according to his credible testimony whichwas supported by the Respondent's records made in ordinary course of business,.filled out another separation card for Grosso about May 28 or 29, 1951, statingthereon that she had quit voluntarily and giving as the "Reason for Separation-had to care for her children." It appears that an employee's name was notremoved from the payroll until a separation card for such employee had beenreceived and processed by the payroll clerk.Although the payroll records forGrosso revealed that she was carried on the payroll through June 1, 1951, theabsentee records compiled by Personnel Manager Lee Rounds showed that Grossowas considered to be on the payroll through May 29, 1951.Grosso did not specifically deny the testimony of St. Pierre and Lewis inrespect to the colloquies on May 25, 1951.When questioned as to whether shehad been at the Respondent's plant after the last day she worked in May 1951,she testified, "I might have, and I might not have. I can't recall." She did not"believe" that she had ever talked to Assistant Production Manager Lewis.According to Grosso, she did not return to the plant for the week's wages heldback by the Respondent and due her but obtained them by asking Vice-President"Freddy [Kuckhoff] if he would be so kind to bring me down my pay and he did,and he handed it to me right in White's Tavern." Fred Kuckhoff was not inter-rogated in respect to this testimony of Grosso.However, a portion of her testi-mony hereinafter related regarding her version of a telephone conversation withPersonnel Director Rounds is in the nature of an admission that she had no oneto care for her children during the day at the time in question.Moreover,Grosso admitted that her sister who tended Grosso's children while Grosso wasemployed by the Respondent left Syracuse in the summer of 1951, and accordingto Grosso and Peggy Beck, arrangements were made in late May 1951 for Beckto care for the children of Grosso in the latter's absence.In view of Grosso's failure to deny specifically the conversations testified toby St. Pierre and Lewis as occurring on May 25, 1951, the fact that St. Pierre'stestimony was corroborated by the Respondent's records, that, in contradistinc-tion to Grosso, Lewis appeared to be an especially reliable witness, and thatGrosso's admissions revealed that she had no one to tend her children in lateMay 1951, the undersigned credits the testimony of St. Pierre and Lewis andfinds that they had the conversations with Grosso testified to by them and thatSt. Pierre made out a separation card for Grosso on May 28 or 29, 1951101* In reaching these conclusions, the undersigned - has considered-the fact that FredKuckhoff was not interrogated with respect to Grosso's version of the delivery to her byhim of her hold-back payAny support which this circumstance lends her testimony is,in the opinion of the undersigned, more than counterbalanced by the factors enumeratedin the text, including the conclusions as to the testimony of Grosso in regard to the lastday she worked for the Respondent.Moreover,the fact that she did,in fact, request andobtain her hold-back pay lends further support to the conclusions reached in the text asto her conversations with St. Pierre and Lewis inasmuch as that action was an affirmativeindication, under ordinary circumstances,of a voluntary termination of the employer-employee relationship. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDPersonnel Manager Rounds testified that during the week of May 21, 1951,Superintendent St. Pierre asked Rounds "to please contact Joan Grosso andfind out why she wasn't there."According to Rounds,he failed to comply withSt.Pierre's request until the following week, apparently on or about the dayon which St. Pierre filled out the separation card for Grosso.It was Rounds'testimony that when he reached Grosso by telephone,he asked her why she hadnot been at work and Grosso replied,"I still haven't been able to find anybodyto take care of my children."Rounds reported the conversation to St. Pierre,whose testimony was corroborative of that of Rounds in this respect,and St.Pierre informed Rounds that St. Pierre had obtained that information earlierand had already made out the separation card for Grosso.Grosso placed her conversation with Personnel Manager Rounds as occurringon June 4, the Monday following the union meeting of June 1, and testified thatRounds inquired when she would return to work,that she"toldMr. RoundsI was feelingbetter,I had someone to take care of my children,I would be into work the following Monday,"and that Rounds replied, "That is fine."The issue posedby the antipodalvariance between the testimonial versionof Grosso and Rounds as to their conversation is vital to Grosso's case and ismanifestly perplexing,since there is no mutual grounds for reconciling the twoversions.Since, as shown above, her testimony in respect to other incidents wasnot entitled to credence,being in conflict not only with mutually corroborativetestimony of other witnesses but also with documentary evidence and establishedevents, the undersigned is persuaded that her testimony as to the conversationwith Rounds should be rejected and that Round's version of the colloquy shouldbe accepted.His testimony,in part corroborated by that of St. Pierre, whenconsidered in conjunction with foregoing events, is plausible,both as to date andas to the conversation itself and carrieswithit a ring of conviction.Grosso testified that shortly after her telephone conversation with Roundson June 4, she wenttoWhite'sTavern for lunch and encountered Vice-PresidentFred Kuckhoff and that she informed him of her intention to return to work thefollowing Monday.He replied,according to Grosso,that "that was fine, he wasglad to hear it."However,when Grosso saw Vice-President Fred Kuckhoff thefollowingday at lunch time in the tavern,he called her to his table and toldher, accordingto her testimony, "not tobother to come into work any more untilthe Union business blew over."Vice-President Fred Kuckhoff specifically deniedGrosso's testimony as to her two conversations with him on June 4 and 5,respectively.Before resolving these conflicts in the testimony of Grosso andof Kuckhoff, it should be noted that Grosso further testified,without contra-diction,that in July1951,at which time the Union's petition in Case No.3-RC-749was pending before and being processedby theBoard,Vice-President Fred Kuck-hoff called me at the house and asked me if I would like a job in the office, andasked me if I could do typing and shorthand and general office work.I told him"No, I didn't have experience in typing or shorthand but that I did know book-keeping and clerical work...He said'We'll see."'Uponthe entire record,the undersigned's observation of the witnesses, andthe conclusions heretofore reached in rejecting other portions of Grosso's testi-mony, the undersigned credits Kuckhoff's denials and finds Grosso's testimonyas to her conversations with Kuckhoff on June 4 and 5 unentitled to credence,notwithstanding the conclusions previously set forth as to Fred Kuckhoff'sstatements, inquiries,and conduct on May 25 and June1, 1951.""There remains for considerationGrosso's testimonyin regard to conversations withVice-President Fred Buckhoff on May25 and June1,1951,after the union meetings. THE SYRACUSESTAMPINGCOMPANY241In view of the foregoing findings, the undersigned concludes that Grosso quitthe Respondent's employ on or about May 18, 1951, and that the complainant'sallegations that Grosso was discriminatorily discharged on or about June 5, havenot been sustained by a preponderance of credible evidence.2.Respondent's unlawful refusal to reemploy GrossoThe original charge filed by the Union on July 30, 1951, and formally servedupon the Respondent on July 31, 1951, averred that the Respondent had engagedin violations of Section 8 (a) (1) and (3) of the Act by discriminatorily dis-charging Grace Chilson on July 12, 1951.During the investigation by a fieldexaminer of the Board of these charges in the late summer and fall of 1951, aquestion concerning Grosso's termination of employment with the Respondent wasraised and the Respondent informed the field examiner that its contention wasthatGrosso had quit but that the Respondent had no objection to herreemployment.On January 17, 1952, the Union filed a first amended charge alleging that theRespondent had violated Section 8 (a) (1) and (3) of the Act,inter alia, bydiscriminatorily discharging Chilson, Grosso, and Edward Litke.On March 5,1952, the complaint herein was issued.Under date of March 25, 1952, Grossowrote the Respondent the following letter :Last week I wrote you a letter in regard to reemployment but received noanswer.Since the Company is employing new help every day I was won-Grosso testified that after she and other employees returned to White's Tavern from theunion meeting on May 25, 1951,the following occurred :Later on that evening [Vice-President Fred Kuckhoff] called me into the dining-room and he asked me how many people were present at the meeting and I told himabout ten or eleven, but that included us five girls that he knew about, and-oh, heasked me what was discussed and I just told him it was more or less about the differentthings that the Union was going to do for the employees and the benefits and thingswe would derive from it. So he asked me how it looked for the company. I told himit looked very well because of that few people there at the Union meeting.According to Grosso, she had the following conversation with Vice-President Fred Kuck-boff on the evening of June 1, 1951, after the employees who had attended the unionmeeting and he arrived at White's Tavern :Well, [Kuckhoff] sat with all of us.We all conversed together, but a little later onMr. Kuckhoff took me into the dining-room and told me that I had lied to him aboutthe previousmeeting ; that I told him there were ten people,whereas somebody elsetold him there was 75, and we had a gay party at the first Union meeting and I gaveshim the wrong information.At that time be told me that I was an agitator in favorof the Union and he asked . . . "Are you getting paid $75 a week from the Union?",Isays, "No, sir."He said, "Well, we will double that amount if you talk against theUnion to the employees."Vice-President Fred Kuckhoff was not questioned specifically with respect to the con-versations testified to by Grosso.He denied that he ever asked Grosso whether she was amember of the Union,that he discussed anything about the Union with the employeesafter these meetings,and that anything was said about the Union after he and the em-ployees returned to White's Tavern on June 1, 1951. Ordinarily, the failure of one witnessto deny specifically the utterance of statements attributed to him by another lends credenceto the testimony of the latterHowever, as indicated previously, Grosso's testimony as toother incidents and events has not been found entitled to credence.This circumstance castsreflection upon the probity of Grosso's testimony,uncorroborated by other witnesses, inrespect to her alleged conversations with Kuckhoff on May 25 and June 1, even thoughportions of such testimony were not denied generally or specifically by Kuckhoff, andimpels the conclusion,in the opinion of the undersigned,that this testimony,too, must berejected as being insufficiently trustworthy to serve as the basis for a finding that theRespondent engaged in violations of the Act. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDdering if my old job was still open and if it is possible for me to come backto work.Would you please be so kind as to let me know whether or not there is anopening of any kind at your plant?Respondent's counsel answeredGrosso's letter as follows on April 1, 1952:The SyracuseStampingCompany hasreferredto me your letterof March25, 1952 in which you statein part asfollows :"Since the company is employing new help every day I was wondering ifmy old job was stillopenand if it is possible for me to come back towork."You undoubtedly know that an unfair labor practice has been filed againstthe Syracuse Stamping Company with the National Labor Relations Boardcharging that the Syracuse Stamping Company discharged you on May 29,1951.The National Labor Relations Board has in turn issued a complaintcharging that the company discharged you on May 29, 1951, and is demand-ing that you be restored to your job under circumstances not acceptable tothe company. In view of the fact that you are represented by counsel in thiscase against the company it would seem improper for us to engage in corre-spondence with you in regard to employment at the plant.We wish however to point out that the company states that it did notdischarge you, but that you left voluntarily. If the National Labor Rela-tions Board has been misinformed and it is the fact that you did leave thecompany's employ voluntarily that of course puts a different complexion onthings.If the latter is the case I believe this fact should be conveyed tothe National Labor Relations Board, and to the company, and thereafterI am quite sure that the company would reexamine this whole case.Daniel C. Williams, counsel for the Respondent, testified as follows with regardto the above correspondence :Q. [Mr. Cavers] Just one other question.Do you know of any otherreasons why the Respondent refused to reinstate Mrs. Grosso when sherequested reinstatement in March of '52?A.Well, not for certain, but I am quite certain by that time, judging frommy talks with Mr. Carl Kuckhoff, was at that time they were upset by thefact that she had pursued this action.Q Through the National Labor Relations Board?A. Yes.When questioned whether the Respondent would reemploy Grosso, Carl Kuck-hoff, first vice president of the Respondent, testified, "I would say that underthe circumstances we don't feel that it would be good policy to take MissGrosso back."The General Counsel contends in his brief that the Respondent's refusal toreemploy Grosso was "clearly a violation of Section 8 (a) (3)" and "likewisea violation of Section 8 (a) (4) of the Act." As noted above, Grosso's member-ship in, and advocacy for, the Union were known to the Respondent. Althoughthe matter is not free from doubt, the undersigned is not persuaded that Grosso'sunion membership and activities were the motivating factors in the Respondent'srefusal to reemploy her in April 1952, after the filing of the Union's first amendedcharges and the issuance of the complaint, for prior thereto, in the summer andfall of 1951, the Respondent had stated to a field examiner of the Board thatit had no objection to reemploying Grosso inasmuch as she had quit and had not THE SYRACUSE STAMPING COMPANY243been discharged. In view of the letter from the Respondent's counsel and histestimony set forth above, it is clear that the reason for the Respondent's refusalto reemploy Grosso was that she had caused to be filed through the Union chargesof unfair labor practice on the part of the Respondent and pursued through theinstant proceeding her claim of having been discriminatorily discharged.Ac-cordingly, it is found that a preponderance of the credible evidence does notestablish that Grosso was discriminatorily refused employment by the Respondentin April 1952, because of her membership in and activities in behalf of the Unionin violation of Secton 8 (a) (3) of the Act.However, the Respondent's refusal to rehire Grosso would appear to be viola-tive of Section 8 (a) (1), and, had the complaint so alleged, also of Section8 (a) (4) of the Act, when the Respondent's motivation for such refusal-Grosso's filing of charges and pursual of the present action-is considered inthe light of the following principle concisely reiterated by the Board in theWaterman Industriescase: '2We have consistently held that a refusal to reinstate or reemploy a laid-offemployee because he has filed charges with the Board constitutes a violationof Section 8 (a) (4) and 8 (a) (1) of the Act.We have also held thatsuch a refusal is violative of the Act even though the employer believes thatthe charges are false or the ultimate proof does not sustain their validity"The undersigned concludes and finds that by refusing Grosso's request forreemployment on April 1, 1952, because she had caused charges in the instantmatter to be filed by the Union and "pursued this action," the Respondent engagedin conduct violative of Section 8 (a) (1) of the Act. It is further found that inorder to effectuate the policies of the Act, it is necessary to recommend that theRespondent reinstate Grosso to her former position, in which she sought reem-ployment, with back pay in the manner set forth below 14D. Discriminatory discharge of Grace Chilson1.Sequence of eventsGrace Chilson entered the Respondent's employ on January 11, 1951, andworked in the spool assembly department. Concededly she was one of the bestmachine operators in her department.As mentioned above, Chilson was one ofthe first employees to evidence an interest in self-organization and to launchthe Union's organizational campaign.She was among the employees as towhose concerted activities Vice-President Fred Kuckhoff engaged in surveillanceon May 25 and June 1, 1951, and on those dates was interrogated unlawfully byKuckhoff, who, in addition, stated, among other things, that he would dischargeunion members if given an excuse and told her, "If you want a Union shop,why don't you go to a Union shop to work?"On July 10, 1951, Chilson asked Setup Man McNair, who was her immediatesupervisor, for permission to take the following day off from work so that shemight attend a funeral.There is some conflict in the evidence as to whethershe was given permission to be absent the entire day of July 11. According toChilson's testimony, McNair informed her that she might have July 11 off from32Waterman Industries,Inc.,91 NLRB 1041, 1043.is This principle is applicable to the facts of Grosso's case even though she voluntarilysevered her employment with the Respondent in May 1951, and did not occupy the status ofa laid-off employee when she applied for reemployment in March 1952.Cf.Atlanta Broad.casting Company,70 NLRB 626.14 Cf.Wire Rope Corporation of America,Inc.,62 NLRB 380, 384-8 ;Columbia PicturesCorporation,82 NLRB 568, 576. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, although her testimony on cross-examination was somewhat equivocalabout this issue.Superintendent St. Pierre could not remember whether hehad been informed by McNair of Chilson's request for leave on July 11. It wasPersonnel Manager Rounds' testimony that when he subsequently investigatedChilson's continued absence from work on July 12, as hereinafter related,McNair "said he knew she wasn't going to be in" the morning of July 11, andthat "she had told him that she was going to a funeral that morning and wouldbe in at noon" on July 11. In view of the conclusions hereinafter reached, it isunnecessary for the purpose of this report to resolve the conflicts in evidenceas to this issue, although it might be noted that Chilson's testimony as to herconversation with McNair in regard to her request for leave is more probativeevidence than Rounds' hearsay testimony as to the subject matter of the McNair-Chilson conversation'sOn July 11, 1951, Chilson was supposed to meet her husband around 9 a. m.atWhite's Tavern, which as previously mentioned was located quite near theRespondent's plant and which was the locale of several incidents heretoforediscussed, and then to proceed to the funeral.However, her husband failed tokeep the appointment and when Mrs. White, the proprietor of the tavern, sug-gested that Chilson accompany her to Utica "to see this friend in the hospital,"Chilson said, "Well, yes, seeing I've got the day off I might as well go with you."Chilson did not return from the journey to Utica until 3: 30 the next morningand did not report for work at the Respondent's plant the morning of July 12.Chilson testified that having no telephone at home, she requested her father,around 10 a. m. on July 12, to telephone the Respondent from a nearby publictelephone and inform the Respondent that she would not report that day.Herfather returned within a few minutes, according to Chilson, and reported that"he called Mr. Rounds as I asked him to, and Mr. Rounds told him that I wasfired."Thereupon, Chilson dressed and went out to the telephone from whenceshe called Rounds around 10: 30 a. m. to verify her father's report.Roundsinformed her that she was discharged because she "had been absent from worktoo much."The testimony of the Respondent's witnesses (Rounds, St. Pierre, and Vice-President Carl Kuckhoff), was, in brief, as follows: Personnel Manager Roundsnoticed from his customary inspection of the timecard rack that Chilson wasnot at work on the morning of July 11, and was informed by Setup Man McNairthat Chilson would not be in until after lunch, as she was attending a funeralthat morning. In the afternoon, Rounds noted that she failed to appear andwas also absent the next morning.About 1: 15 or 1: 30 p. m. on July 12, nothaving been given any reason by Chilson for her continued absence, Roundsremoved her timecard from the rack and took it to Superintendent St. Pierre,saying it appeared that "we were being given the run around." Rounds andSt.Pierre agreed that Chilson should be discharged because of excessive ab-senteeism.They discussed the matter with Vice-President Carl Kuckhoff whoassented to their decision.Around 2: 30 p. m., Chilson's father telephonedRounds and asked whether Chilson "still worked there or if she was through."Rounds replied that she had been discharged. Chilson telephoned Rounds afew minutes later and Rounds informed her that her employment had beenterminated.Although the matter is not free from doubt and the probabilities of the sit-uation, under ordinary circumstances, would appear to support Chilson's testi-monial version of the events on July 12, the undersigned, for the purpose ofdiscussion, credits the testimony of the Respondent's witnesses as to the foregoing15McNair was not calledas a witness. THE SYRACUSE STAMPING COMPANY245occurrences on July 12, since in part their testimony was undenied, since therewas mutual corroboration among the three witnesses for the Respondent, albeitwith some variance as to details and between the testimony of Rounds andSt. Pierre and their respective affidavits given a field examiner of the Board,and since Chilson's testimony was unsupported by that of any other witnesson the points in conflict between her version of the events and that of theRespondent's witnesses.On July 16 and 17, 1951, in conversation with Vice-President Carl Kuckhoffand Rounds, Chilson was unsuccessful in obtaining reemployment with the Re-spondent.On July 16, Vice-President Carl Kuckhoff told Chilson, according tothe latter's credible and uncontraverted testimony, that the Respondent hadhad "to do without good foremen and good workers before, due to quittingand passing on, and they would have to get along without them and he didn'tlike people coming into the shop and telling him how they were going to runit, and what they shouldn't do and what they should do."The Respondent contends that its discharge of Chilson was for justifiable causedue to an excessive amount of absenteeism without notice or excuse. It appearsthat shortly after Rounds became personnel manager for the Respondent on April2,1951, he began to keep a record of employee absenteeism throughout theplant, making notes thereon as to whether the absence was excused or withoutnotice.Admittedly, however, the records were not wholly accurate inasmuchas foremen and the superintendent sometimes failed to notify Rounds thatemployees had given notification or been excused for absences.The records in respect to Chilson's absenteeism were introduced into evidencefor the months of May, June, and July 1951. Inasmuch as absentee recordsfor other employees show that Rounds commenced the compilation of suchrecords in April and as the record submitted by the Respondent for Chilsondoes not indicate that she was absent from work in April, the undersignedinfers and finds that Chilson missed no work days during that month. Therecords for May indicate that she was absent 1 day because of illness andthat she gave the Respondent notice thereof. In addition, the May recordsshow that she was absent 1 full day without notice and did not report for workafter lunch on 2 days without notice. The June records demonstrate the fol-lowing : She was absent on 2 days without notice, failed to return to workafter lunch without notice on 2 days, gave notice on another afternoon after lunchthat she would not return by having a "party call in for her in afternoon," andleft work on another day because of illness.Her only absences in July werethose on July 11 and 12, which led to herdischarge.In contradiction of the above records, Chilson testified that she never re-mained away from work without permission or without giving the Respondentnotice, either by way of a telephone call or by a message from a fellow employee.In this regard, her testimony was corroborated in part by employee Jane Webb.Chilson's credible and uncontroverted testimony revealed that on one afternoonin June she was given permission by Superintendent St. Pierre to leave work,yet the absentee records do not so indicate.Upon the entire record and in viewof the fact that admittedly the absentee records were not wholly accurate,that Chilson impressed the undersigned as being a candid and forthright wit-ness, that portions of her testimony in thisregardwere corroborated by anothercredible witness, Webb, and other portions were undenied, the undersigned creditsChilson's testimony to the effect that she was never absent from work withoutexcuse or without notification to the Respondent.Vice-President Carl Kuckhoff admitted that at the time of Chilson's dischargethe Respondent had no "hard and fast rules" in writing governing absenteeism,250983-vol. 102-53-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDalthough it had unwritten "rules of discretion."Personnel Manager Roundstestified that although he noticed in tours of the plant that Chilson was fre-quently absent, he never reprimanded or warned her that she might be dis-charged if her absenteeism continued.On the other hand, iii this regard,Superintendent St. Pierre testified, "I told her she was losing quite a lot oftime and if she didn't start working steady probably have to replace her.Didthat a couple of times as far as I know." Chilson resolutely denied that shehad ever been reprimanded for absenteeism or warned, prior to her discharge,that future absences from work might result in the termination of her employ-ment.Although other portions of St. Pierre's testimony have been accepted, St.Pierre's demeanor in giving this testimony in regard to Chilson was not con-vincing and the variances between his testimony regarding Chilson's dischargeand an affidavit he gave a field examiner of the Board cast doubt upon thecandor and forthrightness of his testimony relating to Chilson. In regard tothe issue in question, Chilson testified in a sincere and forceful manner. Inview of these considerations, Chilson's denials that she was ever reprimandedor warned regarding her absences from work are credited and the conflictingtestimony of St. Pierre is found not entitled to credence.It appears, chiefly from Vice-President Carl Kuckhoff's testimony, that theRespondent had discharged employees, both prior and subsequent to the termi-nation of Chilson's employment, because of excessive absenteeism.Roundsadmitted that at the time in question when an employee was absent withoutexcuse, it was the Respondent's practice to attempt to determine the reason forsuch absence 1° and to wait a day and a half before taking action in respect tothe absent employee.2.ConclusionsThe issue posed by the termination of Chilson's employment is the motivationof the Respondent in discharging her.That is, whether the Respondent dis-charged her for cause without any unlawful motivation or whether the Re-spondent seized upon her absences from work as a cloak to conceal its real andillegal motive, namely, to rid itself of one of the leaders of the union movement.Considering the record as a whole, the undersigned is of the opinion that Chil-son's discharge was illegally motivated and that this conclusion is impelled evenif the Respondent's version of the events on July 11 and 12 is accepted.Thus, Chilson admittedly had permission to be absent the morning of July11 to attend a funeral and was due to return to work after lunch on July 11.However, she did not appear at the plant on July 11 or the morning of July 12.Upon resumption of work after the lunch hour, Rounds removed Chilson's time-card from the rack and initiated the steps which promptly led to her dischargeby 2: 30 p. m. on July 12. It is accordingly clear that in discharging Chilson,the Respondent did not follow its ordinary course of action in respect to em-ployees absent without excuse, that is, to attempt to ascertain the reason fortheir absence and to wait a day and a half before taking action in respect to theabsent employee.Before discharging Chilson, the Respondent made no attemptto ascertain the reason for her absence and failed to accord her the customaryday and a half period of grace.Without investigation but with dispatch, theRespondent discharged her upon the expiration of a day's time following theend of her leave of absence. The deviation from the usual practice as to ab-sentee employees and the haste in effectuating the discharge of Chilson, con-"It is to be noted that, as set forth above, this practice was followed in respect toGrosso after she ceased work on May 18, 1951 ; that is, Superintendent St. Pierre requestedRounds to ascertain the reason for her absence from work during the week of May 21. THE SYRACUSE STAMPING COMPANY247sidered in conjunction with the fact that she had never been reprimanded orwarned as to previous absences and that earlier absences had been with per-mission of or notification to the Respondent, cast reflection upon the Respondent'smotives.Particularly is this true when it is recalled that Chilson was oneof the employees who instigated the Union's organizational campaign and thatthe Respondent was aware of her union membership and advocacy from Vice-President Fred Kuckhoff's surveillance of the concerted activities of Chilson andother employees on May 25 and June 1, 1951. On those evenings, Fred Kuckhoffinterrogated Chilson and the employees as to their union activities and statedon June 1, that "if he could find out who was joining the Union, who had filedapplication cards, he was going to make it awfully hard and miserable for us,and any reason he could find he would have us fired." Later in the evening, hetold Chilson, "If you want a Union shop, why don't you go to a Union shop towork?"Moreover, Vice-President Carl Kuckhoff's following statement to Chil-son when she sought reemployment on July 16, clearly inferred his hostility tothe Union and reflected upon the Respondent's motives in discharging Chilson :"He didn't like people coming into the shop and telling him how they were,going to run it, and what they shouldn't do and what they should do."In view of the foregoing factors, demonstrating the illegal discriminatorymotive of the Respondent in discharging Chilson, the reason advanced by theRespondent for her discharge-absenteeism-is to no avail, even if it be assumedthat such reason was established by the record," for, as the Board has con-sistently held, "If an employer in fact discharges an employee for discriminatoryreasons, the circumstance that the employer might have discharged him for avalid reason, for example, participation in unprotected activities, is not subse-quently available as a defense to the discriminatory discharge.""The under-signed concludes and finds that by discharging Chilson because of her unionmembership and activities, the Respondent engaged in violations of Section 8 (a)(3) of the Act and thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.E. Alleged discriminatory discharge of Edward LitkeLitke entered the Respondent's employ as a millwright on December 2, 1950.Prior to the employment of Litke, the Respondent had never had a permanentmillwright on its force but when it had need for the services of a millwright,Ithad hired them for specific jobs as temporary employees. In late 1950 andearly 1951, however, the Respondent was renovating its plant by installing somenew machinery and transferring other machinery from one building to another;consequently, it had considerable millwright work available and hired Litkefor this purpose.He was informed that the job was temporary in nature butthe Respondent promised to retain him in its employ as long as possible.Upon1' In this regard, it might be noted that if the Respondent's contentions as to Chilson'sabsenteeism are accepted for the purpose of discussion, the absentee records for employeesDoris Didrill and Grace Owen would become pertinent.Although their absentee recordswere comparable to that of Chilson, they were retained in the Respondent's employ, therebyraising the question as to the reason the Respondent accorded Chilson disparate treatmentby discharging her because of absenteeism yet retaining other employees who were absentfrom work an amount of time comparable to that missed by Chilson. Since the Respondentadvanced no convincing reason for the differentiation in treatment among these employeeswith comparable absentee records, the undersigned would find, acceptingarguendotheRespondent's contentions as to Chilson's absenteeism, that the reason for the disparatetreatment accorded Chilson was the Respondent's discriminatory motivation found in thetext38Wellick and Schwalm Corp.,95 NLRB 1262. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDcompletion of the installation and moving of machinery,Litke was assigned tomiscellaneous tasks, best described in the following testimony of Vice-PresidentCarl Kuckhoff :Well, he built a lot of racks,he built a lot of carts and...did someplumbing work,he cleaned out the boilers in the summertime for the fol-lowing winter,he made some die racks for [St. Pierre],he made somebenches for the different machines,and he did just about everything thathad been sort of neglected during and after the war years when help wasso scarce you couldn't get anybody to do it.We didn't have sufficient helpin our plant to have it done.This was a good time inasmuch as Mr. Litkewanted to continue working after he was hired temporarily,to give himsomething to do and get some of these things done.On May 24, 1951,Litke signed a card whereby he applied for membership inthe Union and thereafter attended union meetings.About June 1951,he com-menced wearing a union button to work and around the date of the electionconducted by the Board in October 1951 he wore at work a shirt with a unioninsignia upon it.His wearing of these articles was noticed by the Respondent.In late September 1951,Superintendent St. Pierre told Litke,according tothe former's credible testimony which was consonant with that of Litke, that"his work was running out, we didn't have much for him to do," and suggested,"If I were you I'd go and try to find a job. In the meantime,keep working."On Monday,October 1, 1951, Litke notified St.Pierre that Litke intended toquit the Respondent's employ at the end of the week on October 5.Litke gave the following testimonial version on direct examination as to thetwo conversations with Vice-President Fred Kuckhoff on October 3 or 4, andon October 5:I came to him ; I said to Mr.Kuckhoff,"I'd like to stay on the job." .. .he puts his arms around my shoulder,kept patting my neck and broughtme over to the table.He sat me down...asked me if I wanted a cigarette.I said,"No.Why can't I stay on the job?"I recall he started to laughagain and he said to me, . . . "You know, we had an instance happen herea little while ago."That instance was that I was going around solicitingfor names.Those names were not for the Union.I was soliciting namesfor the Blue Cross.He said,"At that time I had a suspicion of you thatyou were doing something with the Union."I said,"Look, Fred,at thattime I had nothing to do with the Union."I said, "You and Mr. St. Pierrestopped me and asked me what I was doing aside from my work,"and theyhad a smile on their face. I said, "What do you mean?" "Well,"he says,"What do you mean going around taking names for the Union?"I said,"No, it's for the Blue Cross.We are trying to get some people groupedtogether to have a Blue Cross come into the shop at the time."Then hesaid, "Well, forget that part."Then I said,"Why can't I stay on the job?"I am trying to think what he did say at that time, that he came out with itto me; he said,"Well,Ed. look.We have ways of knowing,"-in otherwords, telling me about I had something to do with the Union.I says,"I am going to let you know Friday. I am going out now." He said, "Willyou do me a favor?""What is it?" "Will you come in Friday?" he said,"I have an airline to finish up." I said I would.I came in Friday and thatFriday night he handed me my two pays. He said,"You can't stay hereany more."The following testimony of Litke on cross-examination is in contrast to thatabove as to the receipt of his pay on October 5: THE SYRACUSE STAMPING COMPANY249Q. [Mr. Williams] Now, do you remember the incident on the day ofFriday that you got yourlastcheck, do you remember that day?A. I remember that day.Q. Do you remember what you did? In other words, where did you goto get your check and so on?A. I didn't go to get my check.Q. You didn't go?A. No, they brought it to me.Q.Who, do you remember?A. I think Mr. St. Pierre.No, wait a minute; it wasn't St. Pierre ; I can'tremember the man's name.Q.Was it in an envelope?A. That is right.Q.Was there one envelope or two envelopes?A. Two envelopes.Q.What was in the other envelope?A. I asked for a reference.Kuckhoff denied that the conversation testified to by Litke occurred and testi-fied that the last conversation he had with Litke at the time in question wasafter "St. Pierre told him that we were running out of work. [Litke] came tome and I verified it."Kuckhoff denied that anything was said about the Unionin the conversation.Although Kuckhoff did not specifically deny the statements attributed to himby Litke as occurring on October 3 or 4, the undersigned is persuaded uponthe entire record and his observation of the witnesses that despite this circum-stance, Litke's testimony is not entitled to credence and that Kuckhoff's denialsand version of his last conversation with Litke should be accepted.Litke didnot impress the undersigned as a reliable witness and his testimony was obviouslyconfused, evidencing a somewhat too eager inclination on the part of Litketo advance his cause to the greatest degree possible.Moreover, as pointedout above, it was self-contradictory as to the payment of his final wages.Ordirect examination he testified that Fred Kuckhoff handedhim his wages and,said, "You can't stay here any more." Yet a few minutesafter giving suchtestimony, he stated on cross-examination that he couldnot remember the nameof the person who gave him his final check and letter ofrecommendation,whichincidentally stated, "his work was satisfactory and he leaves our employ volun-tarily."The probabilities of the situation also support the testimony of theRespondent's witnesses. It is clearly established that there was no work forLitke.Furthermore,since hisunion advocacy had been known to the Respond-ent since June from his display of the union button at work, the undersignedis of the opinion that had the Respondentbeen inclinedto discriminateagainstLitke, it would have done so earlier inasmuchas thetemporarynature of hisstatus as an employee afforded the Respondent with an excuse to terminate hisemployment at a much earlier date than October.Having rejected Litke's testimony, the undersigned concludes and finds thatthe Respondent has not discriminated in respect to the hireand tenure ofemployment of Litke, as alleged in the complaint.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that the Respondent cease and desisttherefrom and take certain affirmative action which the undersigned findsnecessary to effectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged GraceChilson on July 12, 1951, because of her union membership and activities andunlawfully refused to reemploy Joan Grosso on April 1, 1952, because she hadcaused the Union to file charges in the instant proceeding.Although the refusalof the Respondent to rehire Grosso has been found to be violative of Section8 (a) (1) but not 8 (a) (3) of the Act, it is nevertheless necessary in orderto effectuate the policies of the Act to recommend that she be reinstated bythe Respondent to her former position.19 The undersigned will accordinglyrecommend that the Respondent offer to Chilson and Grosso immediate andfull reinstatement to their former or substantially equivalent positions 20 withoutprejudice to their seniority and other rights and privileges. It will also berecommended that the Respondent make each of them whole, in conformitywith theWoolworthformula,21 for any loss of pay they may have suffered byreason of the Respondent's discriminatory discharge of Chilson and unlawfulrefusal to rehire Grosso, respectively, by payment to each of them of a sumof money equal to the amount she normally would have earned as wages fromthe date of the Respondent's aforementioned unlawful action against her tothe date of the offer of reinstatement, less her net earnings during said period 22It is recommended further that the Respondent make available to the Boardupon request payroll and other records, in order to facilitate the checking ofthe amount of back pay due.2iIt will be recommended that the Respondent cease and desist from interferingwith, restraining, or coercing its employees in violation of Section 8 (a) (1) ofthe Act by refusing to rehire employees because they filed charges with theBoard, from interrogating employees as to their union affiliation, sympathies,desires, and activities, from threatening them with reprisals by way of dischargeor cessation of employee privileges previously enjoyed, and from engaging insurveillance of union activities of employees.Because of the Respondent'sunlawful conduct and its underlying purpose and tendency, the undersignedfinds that the unfair labor practices found are persuasively related to otherunfair labor practices proscribed and that danger of their commission in thefuture is to be anticipated from the course of the Respondent's conduct in thepast uThe preventive purpose of the Act will be thwarted unless the order iscoextensive with the threat. In order, therefore, to make effective the inter-dependent guaranties of Section 7, to prevent a recurrence of unfair laborpractices, and thereby to minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, the undersigned will rec-as Seefootnote 14,supra.2° SeeTheChaseNational Bank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827.21 F.W. Woolworth Company,90 NLRB 289.92 Crossett LumberCo., 8 NLRB 440 ;Republic Steel Corporation v. N. L. R. B.,311U. S. 7.29F.W.Woolworth Company,90 NLRB 289.24N. L. R. B. v. Empress PublishingCo., 312 U.S. 426. THE SYRACUSE STAMPING COMPANY251ommend that the Respondent cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act.The dismissal of the complaint's allegations in respect to Edward Litke andJoan Grosso will also be recommended except to the extent that the evidencehas been found to sustain such allegations in regard to the failure to reemployGrosso.Uponthe basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, C. I. 0., is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of GraceChilson, thereby discouraging membership in the Union, the Respondent hasengaged and is engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By the foregoing unfair labor practices, by refusing to reemploy Joan Grosso,and by interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedand is engaging in unfair labor practices within themeaning ofSection 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5.The Respondent has not discriminated in regard to the hire and tenure ofemployment of Edward Litke and Joan Grosso within the meaning of Section8 (a) (3) of the Act.[Recommendations omitted from publicationin this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees in respect to their affiliation, sym-pathies, desires, and activities concerning INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,C. I. 0., or any other labor organization.WE WILL NOT threaten our employees with reprisal by way of dischargeor cessation of employee privileges previously enjoyed because of their mem-bership and activities in the above-named union or any other labororganization.WE WILL NOT refuse to rehire any employee because he filed with theBoard charges that we have engaged in unfair labor practices.WE WILL NOT engage in surveillance of concerted or union activities of ouremployees.WE WILL NOT discourage membership in the above-named union or anyother labor organization, by discharging any of our employees or in any othermanner discriminating in regard to their hire or tenure of employment orany term or condition of employment. 252DECISIONS Or NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named union or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection or to refrain from any or allsuch activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL offer Joan Grosso and Grace Chilson immediate and full rein-statement to their former or substantially equivalent positions, withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of our unlawfulaction against them.All our employees are free to become or remain, or to refrain from becomingor remaining, members of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith section 8 (a) (3) of the Act.TIIESYRACUSE STAMPING COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.BURLINGTON MILLS CORPORATION (ROANOKE WEAVING PLANT)andTEXTILE WORKERS UNION OF AMERICA,CIO.Case No. 5-CA-434.January14,1953Decision and OrderOn June 19, 1952, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the. exceptions and brief, and the entire record in the102 NLRB No. 26.